Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynt (2010/0231402) in view of Jung et al (note IDS, C2).
       Regarding Claim 22, Flynt discloses a fall protection device comprising: 
     an elongate member (116, 314) for interconnecting a user and a support structure; 
     an impact indicator connected to the elongate member (an alarm and status unit 404, para 0044; The accelerometer 408 is a device that senses if the harness 
     a controller connected to at least one of the elongate member and the impact indicator (The harness monitor 402 [controller] detects the signal from the accelerometer 408 that corresponds to a falling condition of the climber 102, para 0045; the harness monitor 402 is a controller or processor, para 0044; also see Fig. 4) to generate a message in response to an impact (The harness monitor 402, in one embodiment, immediately transmits a signal to the remote monitoring module 114 to alert another person 104 that the climber 102 has fallen, para 0045); and 
    a transmitter connected to the controller to transmit the message (the harness monitor 402, in one embodiment, immediately transmits a signal to the remote monitoring module 114 to alert another person 104 that the climber 102 has fallen, para 0045; The transmitter 406 is a device that enables communication with the remote monitoring module 114., para 0047; also see Fig. 4).
        Flynt does not teach an energy harvester to generate electrical power in response to movement of the elongate member.
       Jung discloses a fall-based device (a wearable fall detection system... an emergency alert is immediately sent to an external mobile device, Abstract) comprising: an elongate member (flexible and stretchable materials... tribo-electric 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Flynt to comprise an energy harvester, as taught by Jung, for the purpose of generating electrical power in response to movement of the elongate member.
       Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynt (2010/0231402) in view of Jung et al (note IDS, C2).
      Regarding Claim 32, Flynt discloses a fall protection device comprising: 
     an elongate member (116, 314) for interconnecting a user and a support structure; 
      a sensor connected to the elongate member (Each lanyard hook 310 has a hook sensor 306-A, 306-B, 306-C, para 0043; also see Fig. 3); and 
      a controller connected to the sensor to generate a message in response to movement of the elongate member (The harness monitor 402 [controller], in one embodiment, immediately transmits a signal [message] to the remote monitoring module 114 to alert another person 104 that the climber 102 has fallen, para 0045; the harness monitor 402 is a controller or processor that receives inputs, such as from the sensors 306, 408, 410, ... provides outputs, such as to the alarm and status unit 404 and the transmitter 406, para 0044; also see Fig. 4).
        Flynt does not teach an energy harvester to generate electrical power in response to movement of the elongate member.
       Jung discloses a fall-based device (a wearable fall detection system... an emergency alert is immediately sent to an external mobile device, Abstract) comprising: an elongate member (flexible and stretchable materials... tribo-electric generators... TEGs ...; an energy harvester to generate electrical power in response to movement; of an elongate member (This stretchable TEG is capable of harvesting the electrical energy from movement; and a circuit powered by the generated electrical power (The power generated by the TEG by movement is transmitted via conductive threads to rectifiers and then the LIB. The charged LIB supplies power to the fall detection sensor and electronics, page 2, para 3). 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Flynt to comprise an energy harvester, as taught by Jung, for the purpose of generating electrical power in response to movement of the elongate member.
        Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynt (2010/0231402) in view of Jung et al (note IDS, C2).
       Regarding Claim 1, 
     Flynt disclosed;
     A fall protection device comprising:
an elongate member (116, 314) for interconnecting a user and a support structure; a power source (1202) to provide electrical power during a fall wherein his elongate member is elongated: and a circuit powered by the generated electrical power.
      Flynt does not show an energy harvester to generate electrical power in response to elongation movement of the elongate member during a fall.
       Jung discloses a fall-based device (a wearable fall detection system... an emergency alert is immediately sent to an external mobile device, Abstract) comprising: an elongate member (flexible and stretchable materials... tribo-electric generators... TEGs ...; an energy harvester to generate electrical power in response to movement; of an elongate member (This stretchable TEG is capable of harvesting the electrical energy from movement; and a circuit powered by the generated electrical power (The power generated by the TEG by movement is 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Flynt to comprise an energy harvester, as taught by Jung, for the purpose of generating electrical power in response to elongation movement of the elongate member during a fall.
      Regarding Claim 5, modified Flynt discloses the device of claim 1, wherein the energy harvester comprises an energy storage device selected from the group consisting of a capacitor, a super capacitor, a battery, and a rechargeable cell to store the generated electrical power (The system is composed of stretchable power supply devices (TEG and LIB [lithium ion batteries]), page 2, para 2).
     Regarding Claim 6, modified Flynt discloses the device of claim 5, wherein the energy harvester comprises a voltage regulator coupled to the energy storage device to provide regulated electrical power to the circuit (The voltage regulator on the MCU supplies regulated operation voltage to the accelerometer., page 5, para 4, of Jung).
      Regarding Claim 7, modified Flynt discloses the device of claim 1, wherein the circuit comprises a wireless transmitter (406) to transmit a message in response to a fall of the user.

     Regarding Claim 9, modified Flynt, discloses the device of claim 7, wherein the wireless transmitter is to transmit the message to a cell phone or a control center in response to a fall of the user.
      Regarding Claim 10, wherein the elongate member is an energy absorbing lanyard (116, 314) having a first portion and a second portion that at least partially separate in response to a fall of the user, the movement of the elongate member being separation of the first and second portions. 
     Claims 2-4, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynt (2010/0231402) in view of Jung et al (note IDS, C2), as applied to claim 1 above, and further in view of Bulthaup et al. (2008/0157531).
       Regarding Claim 2, modified Flynt fails to disclose the device of claim 1, wherein the elongate member is a lanyard and the energy harvester comprises a coiled-rope generator having a coiled-rope, the coiled-rope generator rotated in response to the coiled-rope uncoiling in response to the movement of the elongate member.

     Regarding Claim 3, modified Flynt, falls to disclose the energy harvester comprises a recoil spring and a generator that is rotated by the recoil spring in response to the movement of the elongate member.
       Bulthaup teaches a recoil spring and a generator that is rotated by the recoil spring in response to the movement of the elongate member (pulling configurations for a human power generating system. In the example shown in Flu. 7A, power generating unit 700 includes bobbin 706 which turns when string 702 winds or unwinds on bobbin 706. String 702 unwinds when handle 704 is pulled away from power generating unit 700. String 702 winds when handle 704 is let loose and a 
       Regarding Claim 4, modified Flynt fails to disclose the device of claim 3, wherein the energy harvester comprises a break away latch that maintains the recoil spring in a wound state and releases stored energy of the recoil spring in response to a fall of the user. Bulthaup teaches wherein the energy harvester comprises a break away latch that maintains the recoil spring in a wound state and releases stored energy of the recoil spring (a primary mechanical turning source such as a bobbin that rotates as a string is wound or unwound in response to a string being pulled or retracted. In various embodiments, the first connector system comprises a bayonet connector system (e.g., push and twist to lock), a sleeve mount (e.g., a cylinder, square, or hexagon that top of case 1404 slide down and locks via friction, set screw, thumb screw, latch, etc.), para 0078). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Flynt with the teaching of Bulthaup for the purpose of locking the spring to hold it during unwinding (see Bulthaup, para 0078).

     Regarding Claim 12, modified Flynt fails to disclose the device of claim 11, wherein the lifeline and the rotatable member are part of a self-retracting lifeline, the energy harvester is integrated with the self-retracting lifeline and comprises a motor having a gear train that provides both a generator to generate electrical power and an encoder to digitize the pulling and retracting of the lifeline.     Bulthaup teaches wherein the lifeline and the rotatable member are part of a self-retracting lifeline, the energy harvester is integrated with the self-retracting lifeline 
     Regarding Claim 14, modified Flynt fails to disclose the device of claim 11, wherein the lifeline and the rotatable member are part of a self-retracting lifeline, the self-retracting lifeline comprises a mechanical retracting lifeline lanyard, and wherein the energy harvester comprises a flywheel rotor with a one-way clutch to store kinetic energy in response to pulling of the lifeline and to generate electrical power when the flywheel rotor is rotating. Bulthaup teaches wherein the 
      Regarding Claim 15, modified Flynt fails to discloses the device of claim 11, wherein the lifeline and the rotatable member are part of a self-retracting lifeline, the energy harvester comprises planetary gears, at least one rotor and at least one stator, which are integrated with the self-retracting lifeline such that the at least one .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renton (2010/0282541) in view of Jung et al (note IDS, C2) in view of Renton (2010/0282541).
Renton teaches a fall protection device (fall arrest system... arresting a person from a fall, para 0044); 
     potential energy of the fall protection device being converted into kinetic energy (in FIG. 1 b person 1 is shown suspended attached to safety line 3 after having being arrested from a fall. Energy absorber 3 b is a commonly used energy absorber that may be integral with safety line and is deployed whilst arresting a person from a fall [when a person falls, potential energy is converted to kinetic energy], para 0044; also see Fig. 1b); 
        an energy storage capacitor store electrical power (fall switch 31 closes the circuit and allows charge storage capacitor 34 to store electrical charge, para 0057), Renton teaches use an energy storage capacitor that can be charged by a relatively small energy harvest source and can then discharge comparatively high energy to the components (see Renton, para 0008).
     a controller powered by the energy storage capacitor, the controller to generate a message in response to an action from use of the fall protection device (see paragraph (0068); and
      a wireless transmitter (45) powered by the energy storage capacitor, the wireless transmitter to transmit the message.

     Jung discloses a fall-based device comprising: an elongate member (flexible and stretchable materials... tribo-electric generators... TEGs ...; an energy harvester (generator) to generate electrical power in response to movement; of an elongate member (This stretchable TEG is capable of harvesting the electrical energy from movement; and a circuit powered by the generated electrical power (The power generated by the TEG by movement is transmitted via conductive threads to rectifiers and then the LIB. The charged LIB supplies power to the fall detection sensor and electronics, page 2, para 3). 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Renton to comprise an energy harvester/generator, as taught by Jung, for the purpose of generating electrical power in response to potential energy of the fall protection device, of Renton, being converted into kinetic energy during a fall.
      Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments with respect to claim(s) 1-17, 22 and 32 have been considered but are moot because the new ground of rejection does not rely on combination of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634